  Case 1:19-cr-00043-LMB Document 32 Filed 04/30/19 Page 1 of 1 PageID# 97


                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

UNITED STATES OF AMERICA

V.                                                             l:19-cr-43(LMB)

TODD ELLIOT HITT,

        Defendant.


                                             ORDER


       Defendant has filed a Consent Motion to Continue Sentencing Date from June 21,2019

to a date on or after July 29, 2019 because "several of Mr. Hitfs family members will be out of

the country," and "it is possible" that some will address the Court during the sentencing hearing.

The Court does not find good cause for the relief requested.

       The defendant pleaded guilty on February 13, 2019 and the sentencing date was extended

to nearly four and a half months from that date, a length oftime seldom granted by this Court.

Moreover, other than victims of a defendant's activity, this Court does not take testimony at

sentencing hearings. Any comments from family members should be submitted in writing before

the hearing.

       As for the need to have enough time to arrange for the extensive restitution, that issue

was already considered by the Court and was the basis for extending the sentencing hearing

beyond the normal time period.

       For all these reasons, it is hereby

       ORDERED that the Consent Motion to Continue Sentencing be and is DENIED.

       The Clerk is directed to forward copies of this Order to counsel of record and the United

States Probation Office.

       Entered this 30 day of April, 2019.
Alexandria, Virginia
                                                               Leonie M.Brinkema
                                                               United States District Judge
